On Motion to Dismiss.
LAND, J.
Plaintiffs took a former appeal in this case, which they perfected by giving bond and filing transcript. The said appeal was dismissed at the instance of the defendant and appellee because it was made on a motion at an ensuing term without citation to the appellee.
The present motion to dismiss is on the ground that plaintiffs cannot take a second appeal.
In Dugas v. Truxillo, 15 La. Ann. 116, the court said:
“That appeal was dismissed on motion of the appellees, and cannot be considered as an abandonment of the appeal by the appellants. The second appeal having been taken within the year, is valid under the authority of the case of Smith v. Vanhille, 11 La. 382.” See, also, Johnson v. Clark & Meador, 29 La. Ann. 763; Hoover’s Heirs v. York, 35 La. Ann. 574; Succession of Weber, 110 La. 675, 34 South. 731.
Motion overruled.